Citation Nr: 1441093	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for bladder dysfunction.

4.  Entitlement to service connection for Achilles tendon disorder.

5.  Entitlement to nonservice-connected pension benefits, to include special monthly pension (SMP).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The appellant has reported active duty service in the U.S. Air Force from July 1955 to July 1959, although these dates have not been verified.  The appellant was unable to submit a DD Form 214; and the National Personnel Records Center (NPRC) indicated in January 2012 that his service personnel records were fire-related, and his service dates could not be verified based on available information at that time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The paper claims file and pertinent records in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that all of his claimed current disabilities resulted from a serious motor vehicle accident during service in 1958 or 1959, which resulted in emergency treatment at an unidentified civilian hospital, followed by three weeks of inpatient treatment at Chelsea Naval Hospital.  See November 2011 claim; August 2014 attorney arguments.  Further development is necessary for these claims.

The NPRC indicated in January 2012 that the appellant's service records were likely destroyed by fire and were unavailable.  In 2014, the appellant submitted VA Forms 180 and 13055 with additional information to allow an attempt to reconstruct his service records, including approximate dates and location of treatment at the Chelsea Naval Hospital.  The appellant also provided the names of two other service members who were involved in the reported motor vehicle accident.  

VA's Office of General Counsel (OGC) recently held that VA is generally obligated under 38 U.S.C. § 5103(A) to make reasonable efforts to obtain records pertaining to a service member other than the veteran who is seeking VA benefits if: (a) those records were adequately identified, would be relevant to the veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the veteran under the Privacy Act and 38 U.S.C. §§ 5701 and 7332.  VAOPGCPREC 5-2014 (August 12, 2014).  The OGC opinion noted that VA adjudicators generally may not consider documents that cannot be disclosed to the claimant.  As such, the opinion addressed the scope of VA's ability under the Privacy Act to disclose to the claimant those VA records pertaining to another individual; and provided instructions on how to request records pertaining to another individual that are in the custody of the Department of Defense or other Federal agency, among other situations.  The opinion also addressed how to include any documents that are obtained in the claims file.  Id.

Pertaining to his more recent post-service care, in his November 2011 claim, the appellant identified treatment at the Syracuse VA Medical Center (VAMC) since 1995.  The only VA treatment records currently in the claims file are dated in July and August 2013 (on VBMS).  Such records indicate that the appellant had not received primary care from VA since January 2012, and that his care was now through long-term care at the Crouse Community SNF.  The appellant also indicated in his 2011 claim that he was receiving benefits from the Social Security Administration (SSA); it is unclear if those benefits were based on disability.  

VA has a duty to assist in obtaining adequately identified, outstanding records if there is a reasonable possibility that they may help substantiate the appellant's claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156, 3.159, 3.326; see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  A remand is necessary to assist the appellant in obtaining the records discussed above, to the extent possible. 

Further, if the evidence is sufficient to raise an indication that a claimed current disability may be related to an injury, disease, or event in service, but the available evidence in insufficient to adjudicate the claim, VA has a duty to provide the appellant a VA examination or medical opinion.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156, 3.159, 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

With regard to nonservice-connected pension, to include special monthly pension, basic eligibility for such benefits requires at least one day of service during a period of war, along with other requirements.  See 38 U.S.C.A. § 1521(a) & (j); 38 C.F.R. § 3.3(a)(3).  Although the appellant has reported service dates that began shortly after the Korean war period and ended prior to the Vietnam war period, his service dates have not been verified.  Therefore, his claim for pension must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the appellant to identify any outstanding treatment records concerning his claimed disabilities, and to complete the necessary authorizations for VA to obtain non-VA treatment records, or provide the records himself, including but not limited to records for any civilian emergency room treatment or from the Chelsea Naval Hospital from 1958 to 1959, and from Crouse Community SNF from January 2012 forward.  After allowing time for a response, requested copies of the identified records.  

2.  Request copies of any VA treatment records for the appellant from 1995 forward from the Syracuse VAMC.  

3.  Contact the SSA, and request copies of any records pertaining to disability benefits for the appellant.

4.  Make requests to the appropriate records repositories in an attempt to verify the appellant's service dates and reconstruct his service treatment records based on the information provided in 2014 via Forms 180 and 13055.    

5.  If the appellant's service treatment records, or sufficient records to verify the reported motor vehicle accident during service in 1958 or 1959 and any related injuries, are not obtained, then make efforts to obtain relevant service records pertaining to the two other U.S. Air Force service members identified by the appellant as being involved in the accident, to include in his Form 180.

As directed in VAOPGCPREC 5-2014, when requesting records regarding service members other than the appellant, VA should explain that the records are requested on behalf of a VA claimant who is not the individual to whom the record pertains, and that VA requests a determination by the custodian agency as to whether such records may be disclosed to the VA claimant under the Privacy Act and any routine uses applicable to the relevant system of records of the custodian agency.  

Thereafter, if records pertaining to an individual other than the appellant are obtained and considered in relation to the claim, such records must be included in the claims file.  However, the AOJ should exercise care in ensuring that protected information included in the claims file is limited to the information that VA is authorized to disclose under the applicable written consent, routine use, useful purpose determination, court order, or other authority.  As such, it may be necessary to redact the records to remove identifying information that is not relevant to the claim or not otherwise within the scope of the relevant authorization, such as the individual's address, telephone number, and Social Security number (unless the appellant/claimant provided VA with the service member's name or other information).

6.  All requests and responses for the above-described records must be documented in the claims file.  Requests for records from Federal agencies must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

7.  Thereafter, if sufficient evidence is obtained to raise an indication that any current traumatic brain injury (TBI) (or residuals), Parkinson's disease, bladder dysfunction, or Achilles tendon disorder may be related to the appellant's service, but the available medical evidence in insufficient to adjudicate the claim, schedule a VA examination to determine the nature and likely etiology of the current disability or disabilities.  The examiner should review the entire claims file and conduct necessary testing or studies.  

The examiner should offer an opinion as to whether any current TBI or residuals, Parkinson's disease, bladder dysfunction, or Achilles tendon disorder was at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of any injury, disease, or event in service.  An explanation should be provided for any opinion offered, based on all pertinent lay and medical evidence.  If the examiner cannot offer an opinion without resorting to mere speculation, a reason must be provided for doing so.

8.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

